Citation Nr: 0516630	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury for the lower extremities.

2.  Entitlement to service connection for residuals of a cold 
injury for the upper extremities (including cold sensitivity, 
peripheral neuropathy of the hands and vascular narrowing of 
the capillaries and arterioles).  

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, lumbosacral strain, right thigh 
neuropathy, sciatica left thigh, and leg and left ankle 
weakness, to include as secondary to the service-connected 
disability of scar, gunshot wound, inner surface, left ankle.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2000 and May 2001 rating decisions of the St. 
Petersburg RO, which denied service connection for residuals 
of cold injury and degenerative disc disease (including 
lumbosacral strain, neuropathy, and sciatica).  It appears 
that the veteran has since moved to New York.  

Though The American Legion filed correspondence on behalf of 
the veteran as of December 2004, according to a VA Form 21-22 
in the claims file, the veteran appointed the service 
organization on the cover page of this decision in October 
2004.  The latter organization represented the veteran at his 
April 2005 hearing when the veteran testified before the 
undersigned Veteran's Law Judge.  The transcript is of 
record.  

The issue of entitlement to service connection for residuals 
of a cold injury of the upper extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has a peripheral neuropathic process of the 
lower extremities characterized by numbness, tingling, and 
pain, as well as flexion deformity of the second toe and some 
thinning of the skin due to extreme cold conditions during 
military service.  

2.  A chronic low back disability was not present in service 
or for many years thereafter, and is not otherwise rrelated 
to service or to service-connected residuals of gunshot 
wounds of the lower extremities


CONCLUSIONS OF LAW

1.  The veteran incurred residuals of a cold injury involving 
the lower extremities in 
service.  38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303 
(2004).

2.  A chronic low back disability was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected disease or injury. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.

Of record are March 2001 and September 2003 letters that 
indicated which portion of the information should be provided 
by the claimant, and which portion VA will try to obtain on 
the claimant's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  The letters also informed the veteran of any 
information and evidence needed to substantiate a claim of 
service connection.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the veteran filed a 
claim of service connection pre-VCAA, and the RO supplied the 
veteran with subsequent notification.  See also Mayfield v. 
Nicholson, No. 02-1077, (U.S. Vet. App. April 14, 2005), 
holding that any timing error can be cured when VA employs 
"proper subsequent process."  Mayfield, No. 02-1077, slip 
op. at 32 (quoting Pelegrini, 18 Vet. App. at 122-24).  
Moreover, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Pelegrini, 
18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
file contains the veteran's service medical records, various 
private medical records, and May 2000 VA examination reports.  
The RO obtained and developed the necessary evidence (by 
providing a VA examination) to make an informed decision on 
the claim of service connection for a low back disability.  
The latter VA examination reports are sufficient, and further 
assessment is not necessary.  

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

Cold Injury

The veteran's claim of service connection for residuals of 
cold injury is meritorious; the veteran's WD AGO Form 53-55 
indicates that he is properly characterized as a World War II 
combat veteran, see 38 U.S.C.A. § 1154, and the record 
contains several opinions sufficiently relating, for the 
purposes of VA regulation, a current disability to service.  

For example, in October 2002, an outpatient VA record noted 
that the veteran had peripheral neuropathy, and that he had 
some flexion deformity of the second toe and some thinning of 
the skin, which could be due to old frostbite.  

In December 2002, M. I. Saleh, M.D., noted that the veteran 
complained of numbness, tingling, burning, and pain in his 
feet and legs.  Dr. Saleh rendered an impression of 
peripheral neuropathy, and stated that there was no clear 
etiology for the sensory neuropathy except for the exposure 
to extreme temperature during the service years, which could 
have provoked or initiated the neuropathic process in 
general.  In January 2003, Mark A. Denner, D.O., stated that 
the veteran's symptoms of neurosensory changes were probably 
consistent with cold exposure and cold injury.  

In May 2003, Dr. Saleh again stated that the veteran's 
exposure to the extreme cold temperature during service years 
would be of great importance in initiating the process of 
neuropathy.  In December 2003, Dr. Saleh stated that though 
the etiology of the veteran's peripheral neuropathic process 
was multifactoral, the issue with exposure to extreme cold 
temperature continued to be essential.  

Thus, in light of 38 U.S.C.A. § 1154(b), and the general 
principles relating to service connection, see 38 C.F.R. 
§ 3.303, the veteran's claim of service connection for 
residuals of a cold injury for the lower extremities is 
granted.   

Low Back

The veteran contends that the medical problems involved with 
his back (including degenerative disc disease, and 
lumbosacral strain) are related to service-connected 
residuals of gunshot wounds of the lower extremities. Service 
connection is in effect for gunshot wound scars of the left 
ankle and residuals of a gunshot wound of th e right thigh, 
each evaluated as 10 percent disabling. He contends that a 
weak left ankle caused his walk with an uneven gait, which in 
turn brought about the lumbar back disease.  

The veteran's service medical records indicate that a 
separation examination found a normal musculoskeletal system.  
A review of the record reveals no treatment or other 
documented reference to a chronic low back condition for many 
years after the veteran's separation from service.

The veteran underwent a VA examination in May 2000, and a May 
13 report found that injuries from the shrapnel (to the left 
foot/ankle) had not caused any other disabilities.  A 
specific report regarding the veteran's spine noted that the 
claims file was reviewed prior to assessment.  The veteran 
reported that he had had low back pain since his time of 
discharge in 1946.  The veteran stated that he had mostly 
been experiencing right lower extremity pain from 1959.  The 
examiner stated that the shrapnel in the anterior thigh was 
irrelevant to lumbar spondylosis, and the right radicular 
complaints were most likely secondary to the veteran's 
degenerative lumbar disc disease and spondylosis.  Also, it 
was irrelevant to the veteran's left ankle gunshot wound.  No 
medical opinion or other competent medical evidence to the 
contrary to support the veteran's assertions regarding this 
issue has been submitted.

The elements of service connection have not been met, as 
there is no competent medical evidence of record linking a 
low back disability to service, either directly or 
secondarily.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999) (holding that service connection requires medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability); 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310.  

Moreover, though the veteran contends that his back 
disability is connected to his other service-connected 
injury, where the determinative issue involves medical 
causation or a medical diagnosis, lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for residuals of a cold 
injury for the lower extremities is granted.  

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, lumbosacral strain, right thigh 
neuropathy, sciatica left thigh, and leg and left ankle 
weakness, to include as secondary to the service-connected 
disability of scar, gunshot wound, inner surface, left ankle, 
is denied.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

Particularly, the above referenced medical opinions 
concerning residuals of a cold injury generally addressed the 
veteran's lower extremities (leg and foot).  Part of the 
veteran's claim of service connection, however, also involved 
residuals of a cold injury concerning his hands.  At his 
hearing, the veteran continued to assert that he suffered 
long-term pain in his hands from the extreme cold while in 
service.

The veteran should be afforded a VA medical examination to 
clarify any diagnosis of residuals of a cold injury for the 
upper extremities.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange for a VA 
examination.  The examiner should 
review the veteran's claims file and 
assuming that the veteran was exposed 
to extreme cold, clarify any disability 
concerning the veteran's upper 
extremities, including the hands, as a 
residual of a cold injury.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

2.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for residuals of a cold 
injury for the upper extremities.  If 
the determination of the claim remains 
unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


